         Case 1:87-cr-00419-DC Document 262 Filed 01/27/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - -x

UNITED STATES OF AMERICA                  :

               - against -                :           ORDER
                                                      87-cr-419-DC
PERSIO TORRES-NUNEZ,                      :

                        Defendant.        :

- - - - - - - - - - - - - - - - - -x

CHIN, Circuit Judge:

            Petitioner Persio Torres-Nunez, proceeding pro se,

moved for compassionate release and assignment of counsel on

November 18, 2020.      Dkt. No. 260.     IT IS HEREBY ORDERED that the

request for counsel is GRANTED.         Victor Hou, Esq., is hereby

appointed pursuant to the Criminal Justice Act to represent

Torres-Nunez.

            Torres-Nunez will file supportive papers by February

10, 2021.     The government will reply by February 24th.          And if

Torrest-Nunez wishes to reply, he will do so by March 10th.

            SO ORDERED.

Dated:      New York, New York
            January 27, 2021



                                          ___s/Denny Chin______________
                                          DENNY CHIN
                                          United States Circuit Judge
                                          Sitting by Designation
